NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

JAMES C. WARREN,                                No.    18-36001

                 Plaintiff-Appellant,           D.C. No. 2:17-cv-01934-RAJ

  v.
                                                MEMORANDUM*
STEWART ANDREWS, M.D., in his
individual and official capacities; et al.,

                 Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                              Submitted March 16, 2021**

Before:       GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

       Former Washington state prisoner James C. Warren appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Belanus v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Clark, 796 F.3d 1021, 1024 (9th Cir. 2015). We affirm.

      The district court properly dismissed Warren’s action because the complaint

was filed more than three years after the accrual of the claims and the operative

pleading did not allege facts sufficient to support equitable tolling. See Wallace v.

Kato, 549 U.S. 384, 387, 394 (2007) (federal courts in § 1983 actions apply the

state statute of limitations from personal injury actions and borrow applicable

tolling provisions from state law); Bagley v. CMC Real Estate Corp., 923 F.2d

758, 760 (9th Cir. 1991) (statute of limitations in Washington is three years); In re

Bonds, 196 P.3d 672, 676 (Wa. 2008) (equitable tolling should be used “sparingly”

and is only allowed when justice requires and when the predicates of bad faith,

deception, or false assurances by the defendant and the exercise of diligence by the

plaintiff are met).

      AFFIRMED.




                                          2                                    18-36001